Exhibit 10.1

 

LIME ENERGY CO.

 

PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT

 

This Preferred Stock And Warrant Purchase Agreement (this “Agreement”) is dated
and effective as of January 29, 2014, by and among Lime Energy Co., a Delaware
corporation (the “Company”), and the investors listed on Schedule 2.2 of this
Agreement (each, a “Purchaser” and collectively, the “Purchasers”).

 

Recitals

 

A.                                    The Company desires to sell and issue to
the Purchasers as of the date hereof or at “Subsequent Closings” (as hereinafter
defined), an aggregate of up to 200,000 shares of the Company’s Series B
Preferred Convertible Stock (the “Preferred Shares”), which Preferred Shares are
convertible into shares of Company common stock, par value $0.0001 per share
(the “Common Stock”), and warrants exercisable for up to  282,686 shares
(subject to adjustment) of Common Stock (the “Warrants”), as more particularly
set forth on Schedule 2.2 hereto, in exchange for the aggregate purchase price
(for each Purchaser, the “Purchase Price”) set forth opposite such Purchaser’s
name on Schedule 2.2 hereto.

 

B.                                    Each Purchaser desires to purchase and
acquire the Preferred Shares and the Warrants, as set forth opposite such
Purchaser’s name of Schedule 2.2 hereto.

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

Agreement

 

1.                                      Defined Terms.  The terms defined in
this Section 1 and parenthetically elsewhere in this Agreement shall have such
defined meaning throughout this Agreement.

 

1.1                               “Affiliate” of a Person shall mean any Person
that directly or indirectly, Controls, is Controlled by, or is under common
Control with, the Person in question.

 

1.2                               “Agreement” shall mean this Preferred Stock
and Warrant Purchase Agreement.

 

1.3                               “Company” shall mean Lime Energy Co., a
Delaware corporation.

 

1.4                               “Control” shall mean the power to direct the
management and policies of a Person, directly or indirectly, whether through the
ownership of voting securities, by contract, or otherwise.

 

1.5                               “Conversion Shares” shall mean the shares of
Common Stock into which the Preferred Stock may be converted.

 

1.6                               “Excluded Registration” means (i) a
registration relating to the sale of securities to employees of the Company or a
subsidiary pursuant to a stock option, stock purchase, or similar plan; (ii) a
registration relating to an transaction within SEC Rule 145; (iii) a
registration on any form that does not include substantially the same
information as would be required to be included in a registration

 

--------------------------------------------------------------------------------


 

statement covering the sale of the Registrable Securities; or (iv) a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.

 

1.7                               “Lien” shall mean, with respect to any
property or asset (whether tangible or intangible), any mortgage, lien, pledge,
charge, security interest, encumbrance, or other adverse claim of any kind in
respect of such property or asset.

 

1.8                               “Material Adverse Effect” shall mean any
material adverse change in, or material adverse effect on, the business, assets,
results of operations, value, financial or other condition of the Company and
its Subsidiaries taken as a whole, or any event or circumstance that could
reasonably be expected to have any such effect or that could reasonably be
expected to prevent, hinder or delay the consummation of any of the transactions
contemplated by this Agreement or any of the other documents, instruments or
agreements contemplated hereby.

 

1.9                               “Person” shall mean an individual,
corporation, partnership, limited liability company, association, trust, or
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.

 

1.10                        “Registrable Securities” means the Common Stock
issuable or issued upon conversion of the Preferred Stock and upon the exercise
of the Warrants.

 

1.11                        “SEC” shall mean the United States Securities and
Exchange Commission.

 

1.12                        “Securities Act” shall mean the Securities Act of
1933, as amended.

 

1.13                        “Subsidiary” shall mean any corporation,
partnership, or other entity that is owned, in whole or in part, by the Company.

 

1.14                        “Taxes” shall mean any federal, state, local, or
foreign income, gross receipts, franchise, estimated, alternative minimum,
add-on minimum, sales, use, transfer, registration, value added, excise,
severance, stamp, occupation, premium, windfall profit, customs, duties, real
property, personal property, capital stock, intangibles, social security,
unemployment, disability, payroll, license, employee, or other tax or levy, of
any kind whatsoever, including any interest, penalties, or additions to tax in
respect of the foregoing.

 

1.15                        “Warrant Shares” shall mean the shares of Common
Stock issuable upon exercise of the Warrants.

 

2.                                      Purchase and Sale of Securities.

 

2.1                               Authorization.  On or prior to the closing of
the transactions contemplated hereby, the Company shall have authorized (i) the
sale and issuance to each Purchaser of the Preferred Stock and Warrants
(collectively, the “Securities”); (ii) the sale and issuance of the Warrant
Shares upon the exercise of the Warrants; and (iii) the issuance of the
Conversion Shares upon conversion of the Preferred Stock.

 

2.2                               Sale and Issuance.  Subject to the terms and
conditions set forth in this Agreement, each Purchaser agrees to purchase at
Closing (as hereinafter defined), and the Company agrees to sell and issue to
each Purchaser at Closing, that number of Preferred Stock and Warrants set forth
opposite such Purchaser’s name on Schedule 2.2 hereto for the aggregate Purchase
Price set forth thereon (the “Cash

 

2

--------------------------------------------------------------------------------


 

Purchase Price”).  The per share exercise price of the Warrants, and the initial
conversion price of the Preferred Stock is set forth opposite each Purchaser’s
name on Schedule 2.2 hereto.

 

2.3                               Closings; Delivery of Certificates.

 

(a)                                 Closing.  The purchase and sale of the
Preferred Stock and Warrants shall take place at a closing (“Closing”) to be
held on or before February 21, 2014 at the offices of Greenberg Glusker Fields
Claman & Machtinger, LLP, 1900 Avenue of the Stars, Suite 2100, Los Angeles,
California 90067, or at such other time and place mutually agreeable to the
Company and the Purchasers.

 

(b)                                 Delivery.  On the date of the Closing (the
“Closing Date”), (i) each Purchaser shall remit its respective Cash Purchase
Price to the Company via check or wire transfer in accordance with written
instructions provided by the Company and (ii) the Company shall deliver to each
Purchaser a certificate for Preferred Shares (“Preferred Stock Certificates”)
representing the Preferred Shares purchased by such Purchaser, registered in the
name of such Purchaser, and a Warrant, substantially in the form of Exhibit A,
representing the Warrants purchased by such Purchaser.

 

3.                                      Representations and Warranties of the
Company.  Except as set forth in the Schedule of Exceptions attached hereto as
Schedule 3 (the “Schedule of Exceptions”), the Company hereby makes the
following representations and warranties to the Purchasers as of the applicable
Closing Date, unless stated as of an alternate date.

 

3.1                               Organization, Good Standing and
Qualification.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to own and operate its properties and to
carry on its business as now conducted and as proposed to be conducted.  The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which qualification is required, except where the failure to so
qualify, individually or in the aggregate, would not have a Material Adverse
Effect.

 

3.2                               Capitalization and Voting Rights.  As of the
date hereof, the authorized capital stock of the Company consists of the
following:

 

(a)                                 Preferred Stock.  5,000,000 shares of
preferred stock, par value $0.01 per share, 2,000,000 of which are designated as
Series A Preferred, of which 957,624 are issued and outstanding and 1,000,000 of
which are designated Series B Preferred, of which 401,232 are issued and
outstanding.

 

(b)                                 Common Stock.  50,000,000 shares of common
stock, par value $0.0001 per share (“Common Stock”), of which 3,726,705 shares
are issued and outstanding.

 

(c)                                  Other Rights.  Except for (i) currently
outstanding warrants to purchase 1,515, 698  shares of Common Stock, (ii) stock
options exercisable for up to 446,634 shares of Common Stock, (iii) an aggregate
of 190,854 shares of Common Stock reserved under the Company’s 2008 Long-Term
Incentive Plan and 2010 Non-Employee Director Stock Plan, and (iv) 4,092,708
shares of Common Stock issuable upon conversion of the Company’s outstanding
Series A Preferred Stock and Series B Preferred Stock, there are not outstanding
any options, warrants, rights (including purchase, conversion or preemptive
rights), calls, commitments, subscription rights, exchange rights, profit
participation, or other agreements for the purchase or acquisition from the
Company, or similar rights to acquire from the Company or similar obligations of
the Company to issue, any shares of its capital stock.

 

3.3                               Subsidiaries.  Each of the Company’s
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all

 

3

--------------------------------------------------------------------------------


 

requisite corporate power and authority to carry on its business as now
conducted and as proposed to be conducted.  Each of the Company’s Subsidiaries
is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so qualify, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

3.4                               Authorization.  The Company has all requisite
power and authority to execute and deliver this Agreement and perform its
obligations thereunder, except as set forth on the Schedule of Exceptions and in
Sections 7.1.  All corporate action on the part of the Company and its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement, the performance of all obligations of the Company
thereunder, and the authorization, issuance, sale and delivery of the Preferred
Stock and the Warrants pursuant to this Agreement, the Conversion Shares upon
conversion of the Preferred Stock, and the Warrant Shares pursuant to the
Warrants has been taken or will be taken prior to the Closing, except as set
forth in the Schedule of Exceptions and in Section 7.1.  This Agreement has been
duly executed and delivered by the Company, and assuming that it has been duly
executed and delivered by the applicable Purchaser, constitute a valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.  The sale of the Preferred Stock and the Warrants, the
issuance of the Conversion Shares and the Warrant Shares are not and will not be
subject to any preemptive rights or rights of first refusal that have not been
properly waived or complied with.

 

3.5                               Valid Issuance of Preferred Stock, Warrants,
Conversion Shares and Warrant Shares.  The Preferred Shares and the Warrants,
when issued, sold and delivered in accordance with the terms of this Agreement
for the Purchase Price, and with respect to the Warrant Shares, when issued,
sold and delivered in accordance with the terms of this Agreement for the
consideration set forth in the Warrants, and with respect to the Conversion
Shares, when issued upon conversion of the Preferred Shares in accordance with
the terms of the Preferred Shares, respectively, will be duly and validly
issued, fully paid, and nonassessable, and will be free of all Liens and
restrictions on transfer other than the restrictions on transfer contained in
this Agreement, and under applicable state and federal securities laws.  The
Conversion Shares and the Warrant Shares shall be duly and validly reserved for
issuance consistent with Section 7.1.

 

3.6                               Offering.  Subject to the truth and accuracy
of each Purchaser’s representations set forth in Section 4 of this Agreement,
the offer, sale and issuance by the Company of the Preferred Stock, the
Warrants, the Conversion Shares, and the Warrant Shares will be exempt from the
registration requirements of the Securities Act, and are exempt from
registration and qualification under the registration, permit or qualification
requirements of all applicable securities laws of any state of the United
States.

 

3.7                               Litigation.  There is no action, suit,
proceeding or investigation pending or, to the Company’s knowledge, currently
threatened against the Company or its Subsidiaries, as the case may be, that
questions the validity of this Agreement, the Preferred Stock, or the Warrants
or the right of the Company to enter into such agreements, or to consummate the
transactions contemplated hereby or thereby, or that might result, either
individually or in the aggregate, in a Material Adverse Effect.

 

3.8                               Registration Rights.  The Company has not
granted or agreed to grant any registration rights, including piggyback rights,
to any person or entity.

 

3.9                               Investment Company.  The Company is not an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of

 

4

--------------------------------------------------------------------------------


 

the Investment Company Act of 1940, as amended, and the rules and regulations of
the Commission promulgated thereunder.

 

3.10                        Offering Materials.  The Company has not distributed
and will not distribute prior to the Closing Date any offering material,
including any “free writing prospectus” (as defined in Rule 405 promulgated
under the Securities Act), in connection with the offering and sale of the
Securities.

 

3.11                        Foreign Corrupt Practices.  Neither the Company, nor
any Subsidiary, nor, to the knowledge of the Company, any director, officer,
agent, employee or other Person acting on behalf of the Company or any
Subsidiary has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

4.                                      Representations and Warranties of
Purchasers.  Each Purchaser, severally but not jointly, hereby represents and
warrants as of the applicable Closing Date that:

 

4.1                               Authorization.  It has the full power and
authority to enter into this Agreement, and (assuming due execution by the
Company and the other parties to such agreements) such agreement constitutes its
valid and legally binding obligation, enforceable against it in accordance with
its terms.

 

4.2                               Purchase Entirely for Own Account.  The
Securities are being acquired for investment for the Purchaser’s own account,
not as a nominee or agent and not with a view to the resale or distribution of
any part thereof.

 

4.3                               Disclosure of Information.  Prior to the time
of purchase of any Securities, the Purchaser received a copy of this Agreement. 
The Purchaser has reviewed this Agreement, and has had the opportunity to ask
questions and receive any additional information from persons acting on behalf
of the Company to verify the Purchaser’s understanding of the terms thereof and
of the Company’s business and status thereof.  The Purchaser acknowledges that
no officer, director, attorney, broker-dealer, placement agent, finder or other
person affiliated with the Company has given the Purchaser any information or
made any representations, oral or written, other than as expressly provided in
this Agreement, on which the Purchaser has relied upon in deciding to invest in
the Securities, including without limitation, any information with respect to
future acquisitions, mergers or operations of the Company or the economic
returns which may accrue as a result of the purchase of the Securities.  The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 3 of this Agreement or the right of the Purchaser to
rely thereon.  The Purchaser acknowledges and agrees that this Agreement
contains all representations and warranties made by the Company to the Purchaser
in connection with the offering, sale and purchase of the Securities.

 

4.4                               Investment Experience.  The Purchaser
understands that the purchase of the Securities involves substantial risk.  It
is an investor in securities of companies in the developmental stage and
acknowledges that it can bear the economic risk of its investment and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of its investment in the Securities.  The
Purchaser also represents it has not been organized for the purpose of acquiring
the Securities.

 

5

--------------------------------------------------------------------------------


 

4.5                               No General Solicitation.  The Purchaser
acknowledges that it has not seen, received, been presented with, or been
solicited by any leaflet, public promotional meeting, newspaper or magazine
article or advertisement, radio or television advertisement, or any other form
of advertising or general solicitation with respect to the Securities.

 

4.6                               Accredited Purchaser.  Each U.S. Purchaser
represents and warrants that it is an “accredited investor” within the meaning
of SEC Rule 501 of Regulation D, as presently in effect and such U.S. Purchaser
has executed the Certificate of Accredited Purchaser Status, attached hereto as
Exhibit B.

 

4.7                               Restricted Securities.  The Purchaser
acknowledges and understands that the Securities are characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Act only in certain limited
circumstances.  The Purchaser acknowledges that the Company has no obligation to
file a registration statement regarding Purchaser’s resale of the Securities. 
In this connection, the Purchaser represents that it is familiar with SEC
Rule 144, as presently in effect, and understands the resale limitations imposed
thereby.  The Purchaser understands that Purchaser must hold the Preferred
Stock, the Conversion Shares, the Warrants and the Warrant Shares indefinitely
unless such Securities, as applicable, are registered with the SEC and qualified
by state authorities, or an exemption from such registration and qualification
requirements is available.  The Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Securities, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.

 

4.8                               Public Information.  The Purchaser understands
that the Company has not agreed with the Purchaser to comply with the public
information or other provisions of SEC Rule 144 or any other exemption under
federal or state law respecting the resale or other transfer of the Securities.

 

4.9                               SEC Reports.  The Purchaser acknowledges that
it has had access to and has reviewed the following (collectively, the
“Disclosure Documents”): (i) the Company’s Annual Report on Form 10-K for the
year ended December 31, 2012, including, without limitation, the section
captioned “Risk Factors” regarding risk factors associated with an investment in
the Company and Amendment No. 1 thereto on Form 10-K/A, (ii) the Company’s
Quarterly Reports on Form 10-Q for the quarters ended June 30, 2013 and
September 30, 2013, and (iii) the Company’s Current Reports on Form 8-K filed
since January 1, 2013, all as filed with the SEC.  In making this investment,
the Purchaser has not relied upon any information not included in the Disclosure
Documents, and the Purchaser has not relied upon any representations or
warranties made by the Company, any other director or officer thereof, except as
expressly set forth in this Agreement.

 

4.10                        Consultation With Own Attorney.  The Purchaser has
been advised to consult with its own attorney and other financial and tax
advisers regarding all legal matters concerning an investment in the Company and
the tax consequences of purchasing the Securities, and has done so, to the
extent such Purchaser considers necessary.

 

4.11                        Tax Consequences.  The Purchaser acknowledges that
the tax consequences of investing in the Company will depend on particular
circumstances, and neither the Company, the Company’s officers, any other
investors, nor the partners, shareholders, members, managers, agents, officers,
directors, employees, affiliates or consultants of any of them, will be
responsible or liable for the tax

 

6

--------------------------------------------------------------------------------


 

consequences to the Purchaser of an investment in the Company.  The Purchaser
has relied solely upon its own advisers with respect to the tax consequences of
this investment.

 

4.12                        Information Provided by Purchaser(s).  All
information which each Purchaser has provided to the Company concerning the
Purchaser, its financial position and its knowledge of financial and business
matters, and any information found in the Certificate of Accredited Purchaser
Status, is truthful, accurate, correct, and complete as of the date set forth
herein.

 

4.13                        Legends.  The Purchaser understands that the
certificates evidencing its Securities may bear a legend substantially similar
to the following, and other legends as may be determined by the Company upon
consultation with its legal counsel:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”

 

4.14                        Patriot Act.  All capitalized words and phrases and
all defined terms used in the USA Patriot Act of 2001, 107 Public Law 56
(October 26, 2001) and in other statutes and all orders, rules and regulations
of the United States government and its various executive departments, agencies
and offices related to the subject matter of the Patriot Act, including
Executive Order 13224 effective September 24, 2001 (collectively referred as the
“Patriot Act”) are incorporated into this Section.  The Purchaser and each and
every Person affiliated with such Purchaser is:  (i) not a “blocked” person
listed in the Annex to Executive Order Nos. 12947, 13099 and 13224 and all
modifications thereto or thereof (as used in this Section only, the “Annex”);
(ii) in full compliance with the requirements of the Patriot Act and all other
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”); (iii) not in receipt of any
notice from the Secretary of State or the Attorney General of the United States
or any other department, agency or office of the United States claiming a
violation or possible violation of the Patriot Act; and (iv) not listed as a
Specially Designated Terrorist or as a “blocked” person on any lists maintained
by the OFAC pursuant to the Patriot Act or any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of the OFAC issued pursuant to the Patriot Act or on any other list of
terrorists or terrorist organizations maintained pursuant to the Patriot Act.

 

5.                                      Conditions of Purchasers’ Obligations at
Closing.  The obligations of the Purchaser participating in the First Closing
are subject to the fulfillment, on or before the First Closing, of each of the
following conditions, the waiver of which shall not be effective against such
Purchaser who does not consent thereto (and the obligations of the Purchasers
who participate in a Subsequent Closing are subject to the fulfillment, on or
before such applicable Subsequent Closing, of each of the following conditions,
the waiver of which shall not be effective against any Purchaser who does not
consent thereto):

 

5.1                               Secretary’s Certificate.  Company shall have
delivered to the Purchasers a certificate executed by the Company’s Secretary
dated as of such Closing Date, certifying the resolutions adopted by the Board
of Directors of the Company, approving the transactions contemplated by this
Agreement and the issuance of the Preferred Stock and the Warrants, certifying
the current versions of its Certificate of Incorporation and Bylaws of the
Company and certifying as to the signatures and authority of persons signing
this Agreement, the Preferred Stock, the Warrants and related documents on
behalf of the Company.

 

7

--------------------------------------------------------------------------------


 

5.2                               Representations and Warranties.  The
representations and warranties of the Company contained in Section 3 shall be
true and correct as of the Closing Date.

 

5.3                               Performance.  The Company shall have performed
and complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on, or prior
to, the Closing Date.

 

5.4                               Qualifications.  All authorizations,
approvals, consents or permits, if any, of any Person that are required in
connection with the lawful issuance and sale of the Preferred Stock, Conversion
Shares, Warrants and the Warrant Shares, pursuant to this Agreement shall be
duly obtained and effective as of the Closing Date.

 

5.5                               No Material Adverse Change.  Except as set
forth in the Schedule of Exceptions, nothing shall have occurred or be
threatened that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

6.                                      Conditions of the Company’s Obligations
at Closing.  The obligations of the Company to each Purchaser as of the
applicable Closing Date are subject to the fulfillment on or prior to the
applicable Closing Date of each of the following conditions by that Purchaser:

 

6.1                               Representations and Warranties.  The
representations and warranties of each Purchaser contained in Section 4 shall be
true and correct as of the applicable Closing Date.

 

6.2                               Payment of Purchase Price.  Each Purchaser
shall have delivered its Purchase Price.

 

6.3                               Performance.  Each Purchaser shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on,
or prior to, the Closing Date.

 

7.                                      Post-Closing Covenants.

 

7.1                               Purchaser’s Covenant Not to Exercise Warrants
or Convert Preferred Stock in Excess of Share Cap.

 

(a)                                 Each Purchaser hereby covenants that it
shall not convert any Preferred Stock or exercise any Warrant unless and until
the Company obtains the approval of its stockholders as required by the
applicable Marketplace Rules of The NASDAQ Stock Market for issuances of shares
of Common Stock pursuant to the terms of the Preferred Stock and Warrants  (the
“Stockholder Approval”).  In the event that any Purchaser shall sell or
otherwise transfer any of such Purchaser’s Preferred Stock or Warrants, the
restrictions of the prior sentence shall apply to such transferee and no such
transfer shall be made unless the transferee agrees to be bound thereby.  The
Company shall not be obligated to issue any Registrable Securities unless and
until the Company obtains the Stockholder Approval. The Company covenants to
seek the Stockholder Approval by July 31, 2014.  For the avoidance of doubt, no
failure of the Company to seek or obtain the Stockholder Approval shall entitle
the Purchasers or any holder of the Series B Preferred Stock to any right of
rescission or cash settlement.

 

(b)                                 In addition to any other legend required or
permitted hereby, the Preferred Stock Certificates shall bear a legend
substantially similar to the following:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, AS SET FORTH IN AN

 

8

--------------------------------------------------------------------------------


 

AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE
OFFICE OF THE COMPANY AND WHICH MAY BE OBTAINED UPON REQUEST THERETO, AND
MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH SUCH RESTRICTIONS.”

 

7.2                               Blue Sky Filings.  The Company shall file
documents required of the Company for normal Blue Sky clearance in states
specified in writing by the Purchasers; provided, however, that the Company
shall not be required to qualify to do business or consent to service of process
in any jurisdiction in which it is not now so qualified or has not so consented.

 

7.3                               Securities Act Filings.  The Company shall
file a Form D with respect to the Securities as required under Regulation D
under the Securities Act.

 

7.4                               Registration Rights.  If the Company proposes
to register (including, for this purpose, a registration effected by the Company
for stockholders other than the Purchasers) any of its Common Stock under the
Securities Act in connection with the public offering of such securities solely
for cash (other than in an Excluded Registration), the Company shall, at such
time, promptly give each Purchaser notice of such registration.  Upon the
request of each Purchaser given within twenty (20) days after such notice is
given by the Company, the Company shall cause to be registered all of the
Registrable Securities that each such Purchaser has requested to be included in
such registration; provided, however, that in connection with any offering
involving an underwriting of shares of Common Stock, the Company shall not be
required to include any of the Purchasers’ Registrable Securities in such
underwriting unless the Purchasers accept the terms of the underwriting as
agreed upon between the Company and its underwriters, and then only in such
quantity as the underwriters in their sole discretion determine will not
jeopardize the success of the offering by the Company.  If the total number of
securities, including Registrable Securities, requested by Purchaser to be
included in such offering exceeds the number of securities to be sold (other
than by the Company) that the underwriters in their reasonable discretion
determine is compatible with the success of the offering, then the Company shall
be required to include in the offering only that number of such securities,
including Registrable Securities, which the underwriters and the Company in
their sole discretion determine will not jeopardize the success of the
offering.  If the underwriters determine that less than all of the Registrable
Securities requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Purchasers in proportion (as nearly as practicable to) the
number of Registrable Securities owned by each selling Purchaser or in such
other proportions as shall mutually be agreed to by all such selling
Purchasers.  Notwithstanding the foregoing, in no event shall the number of
Registrable Securities included in the offering be reduced unless all other
securities (other than securities to be sold by the Company) are first entirely
excluded from the offering.  The Company shall have the right to terminate or
withdraw any registration initiated by it under this Subsection 7.4 before the
effective date of such registration, whether or not any Purchaser has elected to
include Registrable Securities in such registration.  It shall be a condition
precedent to the obligations of the Company to take any action pursuant to this
Section 7.4 with respect to the Registrable Securities of any selling Purchaser
that such Purchaser shall furnish to the Company such information regarding
itself, the Registrable Securities held by it, and the intended method of
disposition of such securities as is reasonably required to effect the
registration of such Purchaser’s Registrable Securities.

 

9

--------------------------------------------------------------------------------


 

8.                                      Indemnification.

 

8.1                               Company Indemnity.  In consideration of each
Purchaser’s execution and delivery of this Agreement and purchase of the
Preferred Stock and Warrants hereunder and in addition to all of the Company’s
other obligations under this Agreement, the Company shall defend, indemnify and
hold harmless each Purchaser and all its stockholders, partners, members,
officers, directors, employees and its agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Purchaser
Indemnitees”) from and against any and all actions, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith, and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Purchaser Indemnitee as a result of,
or arising out of, or relating to (a) any claims brought by such Purchaser
Indemnitee arising out of any misrepresentation or breach of any representation
or warranty made by the Company in this Agreement or any Closing certificate
delivered to Purchaser as a condition to Closing, (b) any claims brought by such
Purchaser Indemnitee arising out of any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or any other Closing
certificate delivered to Purchaser as a condition to Closing, or (c) any cause
of action, suit or claim brought or made against such Purchaser Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company) and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement or any other certificate,
instrument or document contemplated hereby or thereby.  The Company shall not be
obligated to indemnify a Purchaser Indemnitee pursuant to this Section 8.1 for
Indemnified Liabilities to the extent such Indemnified Liabilities are caused by
acts of gross negligence or willful misconduct on the part of such Purchaser
Indemnitee.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities that is
permissible under applicable law.

 

8.2                               Procedure.  Each Purchaser Indemnitee entitled
to indemnification under Section 8.1 shall give notice to the Company required
to provide indemnification promptly after such Purchaser Indemnitee has actual
knowledge of any claim as to which indemnity may be sought, and shall permit the
Company to assume the defense of any such claim in any litigation resulting
therefrom, provided that counsel for the Company, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
Purchaser Indemnitee (whose approval shall not be unreasonably withheld) and the
Purchaser Indemnitee may participate in such defense at its own expense, and
provided further that the failure of any Purchaser Indemnitee to give notice as
provided herein shall not relieve the Company of its obligations under
Section 8.1 except to the extent that the Company is materially and adversely
affected by such failure to provide notice.  The Company, in the defense of any
such claim or litigation, shall, except with the consent of each Purchaser
Indemnitee, consent to entry of any judgment or enter into any settlement which
does not include as an unconditional term thereof a release of such Purchaser
Indemnitee from all liability in respect to such claim or litigation.  Each
Purchaser Indemnitee shall furnish such non-privileged information regarding
itself or the claim in questions as the Company may reasonably request in
writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

 

10

--------------------------------------------------------------------------------


 

8.3                               Survival.  The indemnity and contribution
agreements contained in Section 8.1 shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement and (ii) the
consummation of the sale or successive resales of the Securities.

 

9.                                      Miscellaneous.

 

9.1                               Survival of Warranties.  The warranties,
representations and covenants of the Company and Purchasers contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and each Closing for a period of twelve (12) months after such
Closing.

 

9.2                               Subsequent Closings.  Notwithstanding anything
to the contrary contained herein, if the Company shall issue additional
Preferred Stock and Warrants pursuant to this Agreement, any Purchaser of such
Shares and Warrants may become a party to this Agreement and shall be bound by
the terms and conditions hereof as of the applicable Closing Date by executing
and delivering an additional counterpart signature page to this Agreement and
shall be deemed a “Purchaser” hereunder as of the applicable Closing Date.

 

9.3                               Assignment of Preferred Stock and/or
Warrants.  Each Purchaser shall be entitled to transfer all or a part of its
Shares and/or Warrants purchased by it to one or more affiliated partnerships or
funds managed by it or any of their respective directors, officers or partners,
provided any such transferee agrees in writing to be subject to the terms of
this Agreement and related agreements as if it were a Purchaser hereunder or
thereunder.

 

9.4                               Successors and Assigns.  Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of, and be binding upon, the respective successors and permitted assigns
of the parties.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under,
or by reason of, this Agreement, except as expressly provided in this Agreement.

 

9.5                               Governing Law and Jurisdiction.  This
Agreement shall be governed by and construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Agreement shall be governed by, the internal laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware.  The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Illinois
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Agreement.  Nothing contained herein shall be deemed or operate to preclude the
Purchaser from bringing suit or taking other legal action against the Company in
any other jurisdiction to collect on the Company’s obligations to the Purchaser,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Purchaser.

 

11

--------------------------------------------------------------------------------


 

9.6                               Counterparts and Facsimile Signatures.  This
Agreement may be executed manually or by facsimile or electronic signature and
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that all parties need not sign the same counterpart.

 

9.7                               Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

9.8                               Notices.  Except as otherwise provided herein,
all notices, requests, waivers and other communications made pursuant to this
Agreement shall be in writing and shall be conclusively deemed to have been duly
given (a) when hand delivered to the other party, (b) when received by facsimile
at the address and number for such party set forth on the signature page hereto,
or (c) the next business day after deposit with a national overnight delivery
service, postage prepaid, addressed to the parties as set forth on the signature
page below, with next business day delivery guaranteed.  A party may change or
supplement its addresses for the purposes of receiving notice pursuant to this
Section 9.8 by giving the other parties written notice of the new address in the
manner set forth above.

 

9.9                               Finder’s Fee.  Each party represents that it
neither is nor will be obligated for any brokers’ fee, finders’ fee or similar
compensation in connection with this transaction.  Each Purchaser agrees to
indemnify and hold harmless the Company from any liability for any commission or
compensation in the nature of a brokers’ fee, finders’ fee or similar
compensation (and the costs and expenses of defending against such liability or
asserted liability) for which such Purchaser or any of its officers, partners,
employees or representatives is responsible, and the Company agrees to indemnify
and hold harmless each Purchaser from any liability for any commission or
compensation in the nature of a brokers’ fee, finder’s fee or similar
compensation (and the costs and expenses of defending against such liability or
asserted liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

9.10                        Expenses.  Each Purchaser and the Company shall bear
its own fees and expenses in connection with this transaction.  If any action at
law or in equity is necessary to enforce or interpret the terms of this
Agreement, the Preferred Stock or the Warrants, the prevailing party as
determined specifically by the court shall be entitled to reasonable attorneys’
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.

 

9.11                        Amendments and Waivers.  Any term of this Agreement
may be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the holders of a
majority of the then outstanding Preferred Stock.  Any amendment or waiver
effected in accordance with this Section 9.11 shall be binding upon each holder
of Preferred Stock.

 

9.12                        Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

 

9.13                        Further Assurances.  The Company and the Purchasers
shall take all further actions and execute and deliver all further documents
that are reasonably be required to effect the transactions contemplated by this
Agreement.

 

12

--------------------------------------------------------------------------------


 

9.14                        Entire Agreement.  This Agreement and the documents
referred to herein constitute the entire agreement and understanding among the
parties hereto and supersede all prior and contemporaneous negotiations and
agreements between the parties regarding the subject matter hereof, whether oral
or written.

 

9.15                        Publicity.  Except as may be required by applicable
law, including federal securities laws, none of the parties hereto shall issue a
publicity release or announcement or otherwise make a public disclosure
concerning this Agreement or the transactions contemplated hereby, without prior
approval by the other parties hereto.  Notwithstanding the foregoing, the
Company shall be entitled to issue press release(s) regarding such transactions
upon the Closing, provided that the Company will deliver a draft of such press
release(s) to each Purchaser who invests at the First Closing and shall give
such Purchaser an opportunity to comment thereon, and legal counsel for the
Company may publish a standard tombstone as to the transactions herein so long
as it omits the name of the Purchasers.

 

9.16                        Independent Counsel.  Each Purchaser confirms that
either he or it has consulted with separate legal counsel or has determined of
his or its free will not to obtain such separate representation.  Each Purchaser
acknowledges that legal counsel for the Company has not represented such
Purchaser in connection with this Agreement, the Preferred Stock, the Warrants,
or the transactions contemplated hereby or thereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Preferred Stock and Warrant
Purchase Agreement as of the date first above written.

 

“COMPANY”

 

“PURCHASER”

 

 

 

LIME ENERGY CO.

 

PURCHASER

 

 

SIGNATURE PAGE

 

 

 

ATTACHED

By:

/s/ Jeffrey Mistarz

 

 

Name:

Jeffrey Mistarz

 

 

Title:

Chief Financial Officer

 

 

 

Purchaser Signature Page to Preferred Stock and Warrant Purchase Agreement

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO
PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT

 

The undersigned Purchaser, by signing and returning this signature page,
irrevocably commits to the purchase of the number of shares of Preferred Stock
and Warrants set forth below, subject to the terms and conditions of this
Preferred Stock and Warrant Purchase Agreement, the Preferred Stock and the
Warrants and hereby delivers to the Company, by wire transfer or check made
payable to “Lime Energy Co.” the Purchase Price.  The undersigned Purchaser
further understands and agrees that while it is irrevocably committed to
purchase the number of shares of Preferred Stock and Warrants subscribed for
hereby, subject to the terms and conditions of this Preferred Stock and Warrant
Purchase Agreement, the Preferred Stock and the Warrants, the Company may reject
this subscription, in whole or in part, for any reason and refund to the
undersigned Purchaser all or any portion of the Purchase Price, without
deduction or interest.

 

PURCHASER:

 

 

 

 

 

 

 

Cash Purchase Price

 

$

2,000,000

 

 

 

 

 

Total Purchase Price

 

$

2,000,000

 

 

Forms of Ownership.  Please indicate the form of ownership you desire for the
Preferred Stock.

 

o                   Individual (one signature required

 

o                   Joint Tenants with right survivorship (both parties must
sign)

 

o                   Tenants in common (both parties must sign)

 

o                   Community Property (one signature required if interest held
in one name, i.e., managing spouse; two signatures required if interest is held
in both names)

 

o                   Corporation or Limited Liability Company (signature of
authorized party or parties)

 

x                 Partnership (signature of general partner and additional
signatures if required by partnership agreement)

 

o                   Trust (signature of trustee and additional signatories if
required by trust instrument)

 

Greener Capital Partners Fund II, L.P.

 

Please PRINT the exact name (registration) investor desires for the Preferred
Stock.

 

 

Purchaser Signature Page to Preferred Stock and Warrant Purchase Agreement

 

--------------------------------------------------------------------------------


 

SIGNATURE BY INDIVIDUAL SUBSCRIBERS

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

Social Security Number

 

Social Security Number

 

 

 

 

 

 

Print or Type Name

 

Print or Type Name

 

 

 

Executed at:

 

Executed at:

 

 

 

 

 

 

City                        State                        Zip

 

City                        State                        Zip

 

 

 

this            day of                             , 2014

 

this            day of                             , 2014

 

SIGNATURE BY CORPORATION, PARTNERSHIP OR TRUST

On Next Page

 

Individual Subscriber Signature Page to Preferred Stock and Warrant Purchase
Agreement

 

--------------------------------------------------------------------------------


 

SIGNATURE BY CORPORATION,

 

PARTNERSHIP OR TRUST SUBSCRIBERS

 

Greener Capital Partners Fund II, L.P.

 

Name of Corporation, Partnership or Trust (Please Print or Type)

 

 

 

 

 

 

 

By:

/s/ Charles H. Finnie

 

 

Signature of Authorized Agent

 

 

 

 

Title:

Managing member

 

 

 

 

Taxpayer Identification No.

 

 

Executed at: Berkley, CA this 29th day of January, 2014.

 

Individual Subscriber Signature Page to Preferred Stock and Warrant Purchase
Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.2

 

Schedule of Purchasers

 

Purchaser

 

Cash Purchase Price

 

Number of Preferred
Shares Purchased

 

Number of
Warrants

Purchased

 

Initial
Conversion
Price

 

Initial Warrant
Exercise Price

 

EFW Partners LLC

 

$

2,000,000.00

 

200,000

 

282,686

 

$

2.83

 

$

2.83

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Schedule of Exceptions

 

Section 3.4                                    Authorization

 

As disclosed in and contemplated by Section 7.1 of the Agreement, the Company
must obtain the approval of its stockholders as required by the applicable
Marketplace Rules of The NASDAQ Stock Market for issuances of shares of
Registrable Securities in excess of the Share Cap described in Section 7.1.

 

Section 3.7                                    Litigation.

 

Shareholder and Derivative Action Lawsuits:

 

Satterfield v. Lime Energy Co., et al.

 

Kuberski v. Lime Energy Co., et al.

 

SEC Investigation:

 

The Securities and Exchange Commission is conducting an investigation of the
Company’s revenue recognition practices and financial reporting.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF WARRANT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CERTIFICATE OF ACCREDITED INVESTOR STATUS

 

Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”).  The undersigned has
initialed the spaces below indicating the basis on which he is representing his
status as an “accredited investor”:

 

o           a bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”); an
insurance company as defined in Section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act; a small
business investment company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, and such plan has total assets in excess of US$5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of US$5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
“accredited investors;”

 

x         a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

 

o           an organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of US$5,000,000;

 

o           a natural person whose individual net worth, or joint net worth with
the undersigned’s spouse, at the time of this purchase exceeds US$1,000,000
(excluding the market value of personal residence);

 

o           a natural person who had an individual income in excess of
US$200,000 in each of the two most recent years or joint income with the
undersigned’s spouse in excess of US$300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year;

 

o           a trust with total assets in excess of US$5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a person who has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of the
prospective investment;

 

o           an entity in which all of the equity holders are “accredited
investors” by virtue of their meeting one or more of the above standards; or

 

o           an individual who is a director or executive officer of Lime Energy
Co.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Purchaser Status effective as of January 29, 2014.

 

--------------------------------------------------------------------------------


 

 

PURCHASER

 

 

 

By:

/s/ Charles H. Finnie

 

 

 

 

Name:

Charles H. Finnier

 

 

 

 

Title:

Managing Member

 

--------------------------------------------------------------------------------